 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER J. LANGLEY,                           No. 2:19-CV-2124-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PLACER COUNTY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff, an inmate at the Auburn Main Jail, names the following as defendants:

 9   (1) Placer County; (2) Devon Bell, the sheriff of Placer County; and (3) Well Path Medical. See

10   ECF No. 1, pg. 2. Plaintiff alleges: “For 3 plus weeks I was taken off medication lithium and was

11   hearing voices and PTSD bipolar episodes that wierded [sic] me out.” Id. at 3. Plaintiff further

12   states: “3 weeks off a medication lithium that doctors and nurse say not to quite [sic] cold turkey

13   but medical staff say they can do so because there is a policy, practice, or procedure that ties their

14   hands.” Id. at 4.

15

16                                            II. DISCUSSION

17                  For the reasons discussed below, the court finds plaintiff’s complaint is

18   appropriate for service on municipal defendant Placer County but not on defendants Bell or Well

19   Path Medical for failure to allege a causal link between such defendants and an alleged

20   constitutional violation.
21          A.      Municipal Liability

22                  Municipalities and other local government units are among those “persons” to

23   whom § 1983 liability applies. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

24   Counties and municipal government officials are also “persons” for purposes of § 1983. See id.

25   at 691; see also Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989). A local

26   government unit, however, may not be held responsible for the acts of its employees or officials
27   under a respondeat superior theory of liability. See Bd. of County Comm’rs v. Brown, 520 U.S.

28   397, 403 (1997). Thus, municipal liability must rest on the actions of the municipality, and not of
                                                        2
 1   the actions of its employees or officers. See id. To assert municipal liability, therefore, the

 2   plaintiff must allege that the constitutional deprivation complained of resulted from a policy or

 3   custom of the municipality. See id. A claim of municipal liability under § 1983 is sufficient to

 4   withstand dismissal even if it is based on nothing more than bare allegations that an individual

 5   defendant’s conduct conformed to official policy, custom, or practice. See Karim-Panahi v. Los

 6   Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988).

 7                  Here, the court finds plaintiff’s complaint sufficiently alleges that he was denied

 8   medication in violation of his Eighth Amendment rights due to a custom, policy, or practice of

 9   defendant Placer County. In particular, plaintiff alleges that jail medical personnel were

10   precluded from dispensing him medication due to a “. . .policy, practice, or procedure that ties

11   their hands.” ECF No. 1, pg. 4.

12          B.      Causal Link

13                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

14   connection or link between the actions of the named defendants and the alleged deprivations. See

15   Monell, 436 U.S. 658; Rizzo v. Goode, 423 U.S. 362 (1976). “A person ‘subjects’ another to the

16   deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative act,

17   participates in another's affirmative acts, or omits to perform an act which he is legally required to

18   do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743

19   (9th Cir. 1978). Vague and conclusory allegations concerning the involvement of official

20   personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266,
21   268 (9th Cir. 1982). Rather, the plaintiff must set forth specific facts as to each individual

22   defendant’s causal role in the alleged constitutional deprivation. See Leer v. Murphy, 844 F.2d

23   628, 634 (9th Cir. 1988).

24                  Supervisory personnel are generally not liable under § 1983 for the actions of their

25   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

26   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional
27   violations of subordinates if the supervisor participated in or directed the violations. See id. The

28   Supreme Court has rejected the notion that a supervisory defendant can be liable based on
                                                        3
 1   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

 2   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

 3   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

 4   personnel who implement a policy so deficient that the policy itself is a repudiation of

 5   constitutional rights and the moving force behind a constitutional violation may, however, be

 6   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

 7   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 8                   When a defendant holds a supervisory position, the causal link between such

 9   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

10   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

11   1978). Vague and conclusory allegations are not sufficient. See Ivey, 673 at 268. “[A] plaintiff

12   must plead that each Government-official defendant, through the official’s own individual

13   actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

14                   In this case, plaintiff has not alleged any personal conduct on the part of

15   defendants Bell or Well Path Medical. The complaint makes no reference to either defendant in

16   plaintiff’s statement of facts.

17

18                                           III. CONCLUSION

19                   Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d
21   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

22   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

23   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

24   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

25   amended complaint must be complete in itself without reference to any prior pleading. See id.

26   ///
27   ///

28   ///
                                                        4
 1                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson, 588 at 743.

 7                  Because the complaint appears to otherwise state a cognizable claim against

 8   defendant Placer County, if no amended complaint is filed within the time allowed therefor, the

 9   court will issue findings and recommendations that the claims identified herein as defective be

10   dismissed, as well as such further orders as are necessary for service of process as to the

11   cognizable claims.

12                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

13   complaint within 30 days of the date of service of this order.

14

15

16   Dated: November 5, 2019
                                                            ____________________________________
17                                                          DENNIS M. COTA
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        5
